Case 1:20-cr-00002-SPW Document 29 Filed 09/09/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 20-00002-BLG-SPW

Plaintiff,
VS. ORDER
JOLSON HUBERT
BEARCOMESOUT,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Defendant’s sentencing hearing
presently set via VIDEO on Wednesday, September 16, 2020 at 1:30 p.m. is
VACATED.

IT IS FURTHER ORDERED that the sentencing hearing is RESET VIA
VIDEO from the Crossroads Correctional Facility (Shelby, MT) on Monday,
September 14, 2020 at 1:00 p.m. Counsel may appear in the Snowy Mountains

Courtroom thirty (30) minutes prior to the hearing to video conference with

Defendant.
Case 1:20-cr-00002-SPW Document 29 Filed 09/09/20 Page 2 of 2

The Clerk of Court is directed to notify counsel, the U.S. Marshals Service

and Michael Cuthbert of the making of this Order.

a hh
oo op

DATED this) __ day of September, 2020.

“ SUSAN P. WATTERS
United States District Judge
